Citation Nr: 0124866	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
service-connected prostatitis.

2.  Entitlement to service connection for impotency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to April 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1999, a statement of the case was issued in October 
1999, and a substantive appeal was received in March 2000.  
The veteran testified at an RO hearing in August 2000.

With regard to the impotency issue, the July 1999 rating 
decision denied service connection for this disorder, and the 
October 1999 statement of the case set forth applicable laws 
and regulations.  Although an October 2000 supplemental 
statement of the case described the issue as entitlement to 
special monthly compensation based on loss of use of a 
creative organ, the Board believes that the underlying 
question involves a preliminary determination as to the 
relationship between impotence and military service or a 
service-connected disability.  Under the circumstances, the 
Board finds that styling the issue as one of service 
connection is most appropriate.  


FINDINGS OF FACT

1.  The veteran's service-connected prostatitis is manifested 
by objective findings of urinary frequency, burning, 
nocturia, and hesitancy with subjective complaints of urinary 
incontinence requiring the use of absorbent pads when walking 
or physically active, but without objective or subjective 
evidence of the need for an appliance or the need to change 
absorbent pads more than four times per day.  

2.  Impotency is not related to the veteran's military 
service, nor is impotency due to or aggravated by his 
service-connected prostatitis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 40 percent for prostatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7527 (2001).

2.  Impotency was not incurred in or aggravated the veteran's 
military service, nor is impotency proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issues decided herein.  The record includes all service 
medical records as well as VA outpatient treatment records 
and VA examination reports.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to these issues.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased evaluation 
and entitlement to service connection.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Additionally, 
the veteran was afforded a RO hearing in August 2000.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, these issues need not be referred to 
the veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCOPREC 16-92 (July 24, 
1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

I.  Increased Rating for Prostatitis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's service-connected prostatitis is currently 
evaluated as 40 percent disabling pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527, which provides that prostate 
gland injuries, infections, hypertrophy, postoperative 
residuals will be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  

The medical evidence of record does not demonstrate that the 
veteran suffers from urinary tract infections, but does 
demonstrate urinary frequency and nocturia.  Thus, voiding 
dysfunction is predominant and the veteran has been rated 
pursuant to 38 C.F.R. § 4.115a, which provides that a 40 
percent evaluation is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed two to four times per day.  A 60 percent evaluation 
is warranted for voiding dysfunction requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  

The veteran contends that a 60 percent evaluation is 
warranted for his prostatitis because he has to wear 
absorbent pads.  

A review of the relevant medical evidence demonstrates that 
VA treatment records dated from 1998 to 1999 reflect 
complaints of nocturia and urgency.  An August 1998 clinical 
record notes that the veteran denied hesitancy, double 
voiding, intermittency, or straining.  

Upon VA genitourinary examination dated in June 1999, the 
veteran reported nocturia and voiding symptoms of his stream 
varying, stopping, and starting.  He also stated that he felt 
like he did not empty his bladder all the time.  He reported 
an occasional burning sensation but no demonstrable 
infections.  It was also noted the veteran had had a large 
hydrocele for a long period of time.  The veteran reported 
drinking six cups of water a day with one or two cups of 
coffee and an occasional soda.  The examiner noted the 
veteran's prostate was 35 grams, smooth with no hard nodules, 
no secretions, and no pain to palpation.  The examiner also 
noted that the veteran had no incontinence and did not wear 
pads.  In summary, the examiner noted the veteran had a 
hydrocele and benign prostatic hypertrophy and symptoms 
compatible with both.  

A March 2000 VA clinical record reflects the veteran's 
walking was interrupted by scrotal discomfort secondary to a 
large hydrocele.  It was noted the veteran declined a 
surgical option to reduce the hydrocele.  The remainder of 
the clinical records dated in 2000 are silent for complaints 
related to the prostate.  

At his August 2000 RO hearing, the veteran testified that he 
does wear pads when walking or physically active.  He stated 
that he urinates about five to seven times a day.  He also 
testified to experiencing a burning sensation once in a while 
and some pain when he did not take his medication.  

Following a careful consideration of the evidence of record, 
the Board concludes that entitlement to an evaluation in 
excess of 40 percent for prostatitis is not warranted.  The 
medical evidence demonstrates objective findings of urinary 
frequency, nocturia, and hesitancy.  Although the medical 
records do not document problems with urinary incontinence 
requiring the use of pads, the veteran has testified to 
wearing pads while walking or performing physical activities.  
The veteran did not testify that he must wear an absorbent 
pad at all times, nor do the medical records document 
problems or complaints of urinary incontinence requiring the 
use of pads that must be changed more than four times per 
day.  The Board concludes that this evidence is consistent 
with a 40 percent evaluation because there is no objective 
evidence to indicate that the veteran must wear absorbent 
pads at all times or to the extent that they must be changed 
more than four times per day.  In the absence of such 
evidence, entitlement to an evaluation in excess of 40 
percent for prostatitis is not warranted.  There is not an 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
as to this issue.  38 U.S.C.A. § 5107(b).

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  In 
the present case, there is no evidence the veteran's 
prostatitis results in marked interference with employment or 
frequent periods of hospitalization.  In the absence of such 
factors showing that application of the regular rating 
schedule standards has been rendered impractical, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Impotency

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d). 

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  In Allen v. 
Brown, 7 Vet. App. 439 (1995), the United States Court of 
Appeals for Veterans Claims (the Court) held that when a 
service-connected disability aggravates but is not the 
proximate cause of a nonservice-connected disability, the 
veteran is entitled to service connection for the portion of 
the severity of the nonservice-connected disability that is 
attributable to the service-connected disability.

Service medical records and VA treatment records dated to 
1996 are silent for complaints or treatment related to sexual 
dysfunction or impotence, and it appears that the veteran is 
not contending that his claimed impotence developed during 
service.  Instead, the veteran contends that his impotence is 
secondary to his service-connected prostatitis.  In support 
of his contentions, the veteran has submitted copies of two 
magazine advertisements.  One is a magazine advertisement for 
a natural tablet for relief of prostate symptoms.  The 
advertisement states that most men lose their sexual ability 
due to prostate disorders.  The second is an advertisement 
for a medical health report on the prostate.  The 
advertisement states that some prescription treatments for 
the prostate frequently end up with side effects that destroy 
marriages, relationships, and the sex drive.  

Upon VA examination dated in August 1996, the veteran 
reported that he had noticed gradually increasing sexual 
dysfunction over the previous two months.  Physical 
examination revealed the left testicle was normal.  The right 
testicle was difficult to palpate, but no abnormality was 
discovered.  A relevant diagnosis of gradual onset of sexual 
dysfunction, not yet addressed, was noted.  

VA treatment records dated from 1998 to 2000 reflect some 
complaints of impotence, but it was noted the veteran was not 
a candidate for Viagra.  At his August 2000 RO hearing, the 
veteran stated that he had discussed his impotence with his 
treating physician's assistant, who told him that some 
doctors don't believe that impotence is related to 
prostatitis.  He also stated that some believe that prostate 
disorders result in sexual disabilities.  

A June 1999 VA genitourinary examination report notes that 
the veteran reported that he had not had an erection since 
1986.  It was also noted that he later stated that he did get 
erections but he had apparent retrograde ejaculation.  It was 
noted that the veteran stated that his actual loss of 
erections began after open-heart surgery in the 1980's.  The 
examiner noted that he discussed with the veteran the common 
loss of erections after open heart surgery as well as aging, 
as the veteran was 78 years of age.  The examiner also noted 
that prostatitis itself had not been associated with 
impotence.  The examiner opined that he could not associate 
the veteran's prostatitis with loss of potency.  

Following a comprehensive review of the evidence of record, 
the Board concludes that entitlement to service connection 
for impotency is not warranted.  Although the recent clinical 
records reflect complaints of impotency, it appears that 
there is some question as to whether or not the veteran is 
fully impotent as reflected by the comments of the examiner 
who conducted the June 1999 examination.  At any rate, 
assuming that the medical evidence supports a finding of 
impotence, the preponderance of the evidence is against a 
finding that such impotence is due to or has been aggravated 
by the veteran's service-connected prostatitis.  The June 
1999 VA examination resulted in a clear medical opinion 
disassociating the prostatitis with the veteran's reported 
impotency.  It appears that prior heart surgery and advancing 
age were viewed by the examiner as the factors most likely 
associated with any impotency.

The Board recognizes the magazine advertisements presented by 
the veteran in support of his claim.  However, these articles 
are generic in nature and do not in any manner constitute 
credible evidence suggesting that the veteran's reported 
impotence is proximately due to or has been aggravated by his 
service-connected prostatitis.  

Thus, in light of the VA examiner's clear opinion as well as 
the lack of any indication or suggestion in the medical 
records demonstrating that the veteran's impotence was caused 
by or aggravated by the veteran's service-connected 
prostatitis or any incident of military service, entitlement 
to service connection for impotency is not warranted.  In 
reaching this determination, the Board is unable to find such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to both issues.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

